141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael J. LANDY, Appellant,v.Lisa Colleen MANGOGNA;  Thomas Mangogna;  Barbara Mangogna;Father Quirk;  Associated Catholic Charities of theArchdiocese of St. Louis;  Associated Catholic Charities ofthe Archdiocese of Washington, D.C., Appellees.
No. 97-1282.
United States Court of Appeals, Eighth Circuit.
Submitted March 5, 1998.Filed March 19, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
In this diversity action alleging fraud and conspiracy to commit fraud, Michael J. Landy appeals the district court's1 orders dismissing without prejudice his second amended complaint, denying his Federal Rule of Civil Procedure 59(e) motion, and denying him leave to file a third amended complaint.  After carefully reviewing the record and the parties' submissions, we affirm the judgment of the district court for the reasons set forth in its memoranda and orders.  See 8th Cir.  R. 47B.



1
 The Honorable Edward L. Filippine, United States District Judge for the Eastern District of Missouri